Citation Nr: 0004778	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for a respiratory 
disorder to include asthma.

3.  Entitlement to service connection for a bilateral foot 
disorder to include bone spurs of the heels.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for a right shoulder 
disorder.

6. Entitlement to service connection for a left shoulder 
disorder.

7. Entitlement to service connection for a right knee 
disorder.

8. Entitlement to service connection for headaches.

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the left 
knee, on appeal from the initial evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to June 1994.  This appeal arises from a February 1995 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied service connection for a right shoulder condition, 
left shoulder condition, asthma, headaches, bone spurs of the 
feet, and degenerative joint disease of multiple joints, and 
which assigned a 10 percent disability evaluation for 
degenerative joint disease of the left knee, after granting 
service connection for the same.  

On May 25, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).

The Board is separately considering the issues of service 
connection for bilateral ankle and right knee disabilities as 
the veteran indicated at his May 1999 hearing that his claim 
for service connection for degenerative joint disease 
included these joints, as well as the lumbar spine and 
shoulders.

In view of the Board's finding that additional development is 
warranted, the issues of service connection for a left 
shoulder disorder, right shoulder disorder, and right knee 
disorder will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was 
diagnosed as having degenerative joint disease of the 
lumbosacral spine within one year of his service discharge.

2.  There is medical evidence suggesting that the respiratory 
and asthmatic problems currently suffered by the veteran may 
have had their onset during his military service.

3.  There is evidence that the veteran received inservice 
treatment for complaints of bilateral foot and ankle pain, 
and that he was diagnosed as having osteoarthritic changes of 
the feet and ankles at that time.

4.  There is post-service evidence showing that the veteran 
continues to complain of bilateral foot and ankle pain.

5.  At his discharge examination, the veteran gave a history 
of chronic headaches.

6.  While a VA examiner has opined that the veteran's post-
service complaints of headaches are probably tension 
headaches, the examiner also indicated that the veteran's 
service-connected hypertension may contribute to his headache 
problem.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine is 
presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for a 
respiratory disorder to include asthma is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim of entitlement to service connection for a 
bilateral foot disorder to include bone spurs of the heels is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  The claim of entitlement to service connection for a 
bilateral ankle disability is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

5.  The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran received 
evaluations and treatment for complaints of low back pain, 
respiratory problems, bilateral foot and ankle pain, and 
headaches.  Of note, he was seen in November 1987 for 
complaints of low back pain.  He said the pain had had its 
onset from running and was exacerbated after playing 
basketball.  He denied radiculopathy.  He had a full range of 
motion but was tender to extension and bending to the left.  
There was no pain to palpation.  The assessment was 
lumbosacral strain.

In March 1989, the veteran injured both his feet when he 
landed hard during a parachute jump.  He complained of pain 
in both feet.  An examination of the right foot revealed no 
swelling, discoloration, or deformity.  There was tenderness 
over the dorsal portion of the foot and in the tendon of the 
tibialis area.  There was also tenderness on plantar flexion.  
With regard to the left foot, there was tenderness in the 
anterior ligament area and with inversion rotation.  Swelling 
was positive.  The impression was mild contusion of the 
anterior ligament of the right foot and a left sprained 
ankle.  An x-ray of the right foot showed a small plantar 
calcaneal spur.

In November 1992, the veteran was evaluated for complaints of 
a chronic cough.  He reported being treated for pneumonia 
while stationed in Saudi Arabia.  He said he had been 
experiencing his cough since that time.  His lungs were clear 
in all fields.  The assessment was bronchitis with a 
questionable degree of chronicity.  An addendum indicated 
that a chest x-ray had been normal.

The veteran was afforded a periodic physical examination 
later that month.  He gave a history of a chronic productive 
cough, exercise-induced asthma, left foot problems, and 
arthritis.  He stated his asthma began in 1981 when he was 
stationed in Greece.  His lungs, feet, lower extremities, 
spine, and neurological system were found to be normal.  
However, the examiner did list some defects and diagnoses 
suffered by the veteran, to include recurrent bronchitis, 
exercise-induced asthma, and status post pneumonia.

On a Report of Medical History pending service discharge, the 
veteran maintained that he suffered from headaches for "no 
apparent reason."  He stated he had been experiencing 
chronic respiratory problems since his return from Saudi 
Arabia.  Similarly, the veteran reported being diagnosed as 
having exercise-induced asthma after returning from Greece in 
the 1980s.  He further indicated that he experienced problems 
with his feet.  The examiner noted that the veteran had a 
history of low back pain and ankle sprains following airborne 
jumps.  Despite the foregoing, evaluations of the veteran's 
feet, lungs, neurological system, and spine were noted to be 
normal.  A chest x-ray was negative.  

In June 1994, the veteran requested that his complaints of 
foot and ankle pain be documented by x-ray.  There was no 
evidence of swelling of the ankles.  The arches of both feet 
were elevated.  X-rays showed osteoarthritic changes of both 
feet and ankles.

In August 1994, the veteran filed a claim of service 
connection for multiple conditions to include degenerative 
joint disease, the residuals of bilateral sprained ankles, 
bone spurs of the feet, respiratory problems, asthma, and the 
residuals of a head injury to include headaches.

The veteran was afforded a VA orthopedic examination in 
October 1994.  He stated he suffered from arthritis of the 
cervical spine, lumbosacral spine, both knees, and both 
ankles.  A physical examination was performed.  Range of 
motion of the lumbar spine was within normal limits.  There 
were no findings made with regard to the feet or ankles.  X-
rays showed minimal degenerative changes of the lumbar spine 
with spurring noted anteriorly at L4-5.  The lumbar spine 
also appeared to be somewhat straightened with the loss of 
the normal lumbar lordosis.  The diagnosis, in pertinent 
part, was minimal changes in the lumbar spine.

In November 1994, the veteran was afforded a VA general 
medical examination.  He said his main problem involved 
exercise-induced asthma and recurrent sinusitis.  He 
maintained that he developed exercise-induced asthma in 1981 
after returning from a tour of duty in Greece.  He indicated 
that his brother, a family physician, had diagnosed the 
asthma and prescribed Ventolin.  The veteran stated he 
developed pneumonia while serving in Saudi Arabia, and that 
he had been suffering from an increased amount of upper 
respiratory infections since that time.  His lungs and throat 
were clear.  His nose looked somewhat reddened and dry.  
Pulmonary function testing and chest x-rays were noted to be 
within normal limits.  The examiner concluded that the 
veteran had no asthma or chronic obstructive pulmonary 
disease, but that he could have exercise-induced 
bronchospasm.

The veteran was also provided a VA neurological examination 
in November 1994.  At that time, he gave a history of 
degenerative joint disease, hypertension, sinus problems, 
asthma, and a head injury.  He complained of low back pain as 
well as pain of both knees and ankles.  He said he had been 
experiencing headaches since 1988.  The veteran described his 
headaches as being like a band around his head.  He denied 
nausea, vomiting, photophobia, or phonophobia.  He stated the 
headaches occurred three to four times a month.  He said his 
headaches were occasionally exacerbated by changes in 
temperature.  He indicated he had injured his head during 
parachute jumps.  He denied any loss of consciousness or 
change in visual acuity.  His blood pressure was 170/125, 
despite his use of medication.  The veteran's neurologic 
examination was non-focal.  The assessment was probable 
tension headaches.  However, the examiner stated that the 
veteran's high blood pressure could be contributing to the 
headaches.

By a rating action dated in February 1995, service connection 
for bone spurs of the feet, the residuals of bilateral ankle 
sprains, asthma, headaches, and degenerative joint disease 
was denied.  The RO determined there was no evidence that the 
veteran's exercise-induced asthma, headaches, or degenerative 
changes of the lumbar spine were incurred during the 
veteran's military service.  The RO also found that the 
veteran had failed to submit evidence showing a current 
disability of the ankles or feet.  Service connection for 
hypertension was granted.  

In a letter received in March 1996, G.A., M.D. reported that 
he had initially become involved with the veteran's medical 
care in 1983.  He stated that the veteran had developed 
periodic wheezing during a tour of duty in Greece.  He said 
his condition improved when he returned to the United States.  
However, whenever he did significant exercise, Dr. A stated 
the veteran would develop mild wheezing, some chest 
tightness, and a cough.  He said that these symptoms 
represented exercise-induced asthma, and that the veteran was 
treated with a Ventolin inhaler.  Following the veteran's 
service in Saudi Arabia, he reported that the veteran had 
experienced an increased frequency of bronchial infections.  
Dr. A opined that the veteran suffered from exercise-induced 
asthma due to his exposure to the air pollution of Greece.  
He further stated that the veteran developed chronic 
bronchitis, with acute exacerbations, secondary to infections 
he developed while stationed in Saudi Arabia.  

In October 1997, the RO continued the denial of the claims on 
appeal.  A supplemental statement of the case was mailed to 
the veteran that same month.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Lumbosacral Spine

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim of service connection for 
degenerative joint disease of the lumbosacral spine within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran 
has set forth a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

As referenced above, 38 C.F.R. §§ 3.307 and 3.309 provide 
that arthritis shall be presumed to have been incurred in 
service when said disease becomes manifest to a degree of 10 
percent within 1 year from date of service discharge.  There 
is no need to provide actual evidence that arthritis had been 
diagnosed in service.  The report of the October 1994 x-rays 
of the lumbosacral spine showed minimal degenerative changes 
of the lumbar spine with spurring anteriorly at L4-5.  
Degenerative arthritis established by X-ray findings is to be 
evaluated based on the limitation of motion of the joint, but 
if the limitation of motion is noncompensable under the 
applicable diagnostic code, the disorder is evaluated at 10 
percent.  In the absence of limitation of motion, with X-ray 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent evaluation is assigned.  See 38 
C.F.R. § 4.71, Diagnostic Code 5003 (1999).  In the present 
case, the evidence of record clearly shows the veteran has 
been diagnosed as having degenerative joint disease of the 
lumbar spine and left knee to a compensable degree within 1 
year of his service discharge.  Limitation of motion of the 
lumbar spine and left knee was not specifically reported, but 
there is involvement of more than one major joint or minor 
joint group.  Service connection for degenerative joint 
disease of the lumbar spine is therefore established.

B.  Respiratory Disorder to Include Asthma

Here, the record shows that the veteran was treated for 
recurrent upper respiratory infections in service, and that 
he was diagnosed as having possible chronic bronchitis and a 
history of exercise-induced asthma.  There is also evidence 
that the veteran currently suffers from exercise-induced 
bronchospasm, exercise-induced asthma, and chronic 
bronchitis.  The first two criteria of the Caluza test have 
therefore been satisfied.

Finally, with regard to medical evidence of a nexus between 
the inservice respiratory problems and a current disability, 
Dr. A stated in February 1996 that the veteran's exercise-
induced asthma had been caused by his exposure to unusually 
high levels of pollution when he was stationed in Greece.  He 
further opined that there was a direct correlation between 
the upper respiratory infections the veteran received 
treatment for in service and the chronic bronchitis condition 
from which he currently suffered.  Dr. A indicated that he 
had been sporadically treating the veteran since 1983. 

Under these circumstances, the Board finds that there is 
evidence that the veteran experienced respiratory problems in 
service.  There is also evidence that the veteran currently 
suffers from exercise-induced asthma and chronic bronchitis, 
which have been suggested by a medical professional to be 
linked to the veteran's military service.  Accordingly, the 
Board finds that the veteran has presented a claim for 
service connection for the respiratory problems to include 
asthma which is well grounded.

C.  Bilateral Foot and Ankle Disorders

In this case, the veteran's service medical records show that 
the veteran was evaluated for complaints of pain in both feet 
and ankles.  There is also an indication that the veteran 
appears to have been found to have osteoarthritic changes of 
both feet and ankles shortly before his service discharge .  
There is also evidence that the veteran continues to complain 
of bilateral foot and ankle pain.  Finally, although a 
diagnosis confirming the chronic nature of a disability of 
the feet and ankles is not of record, the Board finds that 
the veteran is competent to provide evidence regarding 
continuity of symptomatology for purposes of 38 C.F.R. § 
3.303(b).  See Savage v. Gober.  The veteran reported his 
problem with pain of both feet and ankles in service and in 
his original claim for VA compensation which was within two 
(2) months of his June 1994 discharge from service. 

In view of the consistency between the veteran's contentions 
and the medical evidence presented, and the proximity of the 
veteran's filing of his claim to the date of his separation 
from service, the Board finds that the veteran has presented 
claims for service connection for a bilateral foot disorder 
to include bone spurs of the heels and a bilateral ankle 
disability which are well grounded.

D.  Headaches

In addition to the foregoing, service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 7 Vet. App. 439 
(1995).  

The record in the present case shows that the veteran 
complained of having a history of headaches at the time of 
his discharge examination.  There is also post-service 
evidence that he has been diagnosed as having tension 
headaches.  Moreover, the neurological examiner indicated 
that the veteran's service-connected hypertension could be a 
contributing factor to his headache condition.  

Accordingly, the Board finds that the veteran has submitted 
sufficient evidence showing that his headache problem may 
have had it onset inservice or, at the very least, may be 
aggravated by his service-connected hypertension to make such 
a claim plausible.  The Board concludes, therefore, that the 
veteran's claim of entitlement to service connection for 
headaches is well grounded.

ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is granted.

To the limited extent that the veteran's claim of entitlement 
to service connection for a respiratory disorder to include 
asthma is well grounded, the appeal is granted. 

To the limited extent that the veteran's claim of entitlement 
to service connection for a bilateral foot disorder to 
include bone spurs of the heels is well grounded, the appeal 
is granted.

To the limited extent that the veteran's claim of entitlement 
to service connection for a bilateral ankle disability is 
well grounded, the appeal is granted.

To the limited extent that the veteran's claim of entitlement 
to service connection for headaches is well grounded, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for a 
respiratory disorder to include asthma, a bilateral foot 
disorder to include bone spurs of the heels, a bilateral 
ankle disability and headaches are well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the Board has discussed in the present case, a private 
physician expressed his opinion in a February 1996 letter 
that the veteran's exercise-induced asthma and chronic 
bronchitis are etiologically related to his military service.  
Similarly, a VA neurological examiner appears to have 
associated the veteran's current headache problem to his 
service-connected hypertension.  Thus, as medical evidence 
has been received which appears to implicitly link the 
veteran's respiratory problems to his military and his 
headaches to his service-connected hypertension, the Board 
believes that these claims must be remanded to obtain a 
medical opinion to determine the nature and etiology of his 
current respiratory and headache conditions.  Further, 
because there is some evidence of continuity of 
symptomatology between the inservice treatment for foot and 
ankle injuries, to include findings of osteoarthritis of the 
feet and ankles, and the veteran's current complaints of pain 
of both feet and ankles, a medical opinion is needed on the 
nature and etiology of these disorders.  The Court has held 
that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The duty to assist also includes the procurement 
of a medical opinion where necessary.  See Ashley v. Brown, 6 
Vet. App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

With regard to the claims of service connection for a left 
shoulder disorder, right shoulder disorder, and right knee 
disorder, a review of the record shows that the veteran has 
repeatedly indicated that he received treatment for various 
conditions (including those for which he is claiming service 
connection) through the Fayetteville VAMC.  In a statement 
received in April 1999, his representative specifically asked 
that the veteran's treatment records from this facility be 
obtained and reviewed.  There is no evidence that the RO has 
attempted to obtain the veteran's VA medical records from the 
Fayetteville VAMC.  As VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With regard to the veteran's claim for a disability 
evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the left knee, the Board notes 
that the veteran was last afforded a VA orthopedic 
examination in October 1994.  That examination is inadequate 
for the purpose of evaluating the veteran's left knee 
disability.  The Court has held that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

The Board notes that the Court has held that a veteran can be 
rated separately for different manifestations of the same 
injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14 (1998).  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Regarding the knee, the VA Office of 
General Counsel has found that instability contemplated under 
Diagnostic Code 5257 of VA's Schedule for Rating Disabilities 
does not overlap with limitation of motion caused by 
arthritis under Diagnostic Code 5002, and, therefore, 
separate evaluations may be assigned.  VAOPGCPREC 23-97 (July 
1997).  In this regard, the report of the aforementioned VA 
orthopedic examination indicated that the veteran experienced 
some instability of the left knee.  At his May 1999 personal 
hearing before the undersigned, the veteran stated that he 
experienced a limited range of motion of the left knee.  He 
said his problems were worse with stair climbing.  The RO 
should therefore give careful consideration to the General 
Counsel opinion in its re-adjudication of this matter.

In the instant case, the Board observes that the October 1994 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint rated on the basis of limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Accordingly, as the RO must consider a separate 
rating for arthritis of the knee, the veteran should be 
afforded another VA orthopedic examination.

Although he has been examined previously for VA purposes, the 
importance of the new examinations to ensure adequate 
clinical findings should be emphasized to the veteran.  The 
veteran is henceforth advised that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating may result in denial of that 
claim.  38 C.F.R. § 3.655 (1999).

Finally, as a part of his August 1994 claim for compensation, 
the veteran raised the issue of service connection for 
fatigue and respiratory problems due to an undiagnosed 
illness.  By a rating action dated in February 1995, the RO 
denied service connection for "Persian Gulf Syndrome."  The 
veteran was sent notice of this decision on February 13, 
1995.  In a statement received on February 13, 1996, the 
veteran indicated that he had received notice of the February 
1995 decision, and that he disagreed with the decision to 
deny service connection for Persian Gulf Syndrome.  He 
asserted that his headaches, chronic fatigue, and respiratory 
problems were all "symptoms" of his Gulf War illness.  The 
Board construes the February 1996 statement as a notice of 
disagreement with the February 1995 rating decision.  To 
date, there is no evidence that the appellant has been 
furnished a Statement of Case on the issues of service 
connection for headaches, chronic fatigue, and respiratory 
problems due to an undiagnosed illness.  As the filing of a 
notice of disagreement places a claim in appellate status, 
the Court has held that the RO's failure to issue a Statement 
of the Case is a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet. App. 127, 132 (1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that he may submit medical 
evidence that would help to establish an 
etiological relationship between his 
chronic foot pain, chronic ankle pain, 
respiratory problems, and headaches and 
his military service.  The veteran should 
be asked to submit the names and 
addresses of all VA and non-VA medical 
care providers who have treated him for 
his bilateral foot disorder to include 
bone spurs of the heels, bilateral ankle 
disability, respiratory disorder to 
include asthma, and/or headaches since 
service discharge.  The RO should also 
obtain the names and addresses of all VA 
and non-VA medical care providers who 
have treated the veteran for his service-
connected degenerative joint disease of 
the left knee since service discharge.  
All records not already incorporated in 
the claims folder should be obtained, to 
include those 
from Dr. A.

2.  The RO should obtain all outpatient 
treatment records from the Fayetteville 
VAMC, Syracuse VAMC, Watertown VA 
Outpatient Clinic, and any other 
identified VA medical facility since 
1996.  Once obtained, all records must be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for special VA pulmonary, neurological, 
and orthopedic examinations.  The veteran 
and his representative should be notified 
of the date, time, and place of the 
examinations in writing.  A copy of the 
notification letter(s) should be 
associated with the claims file.  Prior 
to the examinations, the claims folder 
must be made available to the examiners 
for review.  Such tests as the examiner 
deems necessary should be performed.  

a.  Special instructions for the 
pulmonary examiner:  The examiner should 
determine the correct diagnosis of the 
veteran's respiratory disorder.  The 
examiner should be asked to state whether 
it is at least as likely as not that 
there is an etiological relationship 
between any current respiratory disorder, 
to include exercise-induced asthma, and 
the veteran's complaints of chronic upper 
respiratory infections and asthma during 
his military service.  In doing so, the 
examiner should also attempt to reconcile 
his or her conclusions with the February 
1996, opinion rendered by Dr. A.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

b.  Special instructions for the 
neurological examiner:  The examiner 
should determine the correct diagnosis of 
the veteran's headache disorder.  A 
complete history should be recorded.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current headache condition 
suffered by the veteran had its onset in 
service.  Furthermore, the examiner 
should comment on whether it is at least 
likely as not that the veteran's 
headaches have been aggravated by his 
service-connected hypertension.  The 
examiner should also attempt to reconcile 
his or her conclusions with the November 
1994 VA neurological examination report.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

c.  Special instructions for the 
orthopedic examiner:  The examiner should 
address each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should determine 
the correct diagnosis of the 
veteran's bilateral foot and ankle 
disorders.  The examiner should be 
asked to state whether it is at 
least as likely as not that there is 
an etiological relationship between 
the veteran's inservice treatment 
for complaints of foot and ankle 
pain (with the apparent discovery of 
osteoarthritis in those areas) and 
his current complaints of chronic 
pain in both feet and ankles.  In 
answering this question, the 
standard of proof that is underlined 
must be utilized.

II.  The examination must include 
measurements of the ranges of motion 
of the left knee in degrees, with 
normal flexion being to 140 degrees 
and normal extension being to 0 
degrees.

III.  The examiner should state 
whether the cartilage of the left 
knee is dislocated, with frequent 
episodes of "locking," pain, and 
effusion into the joint.

IV.  If lateral instability or 
subluxation of the left knee is 
present, it should be described as 
either mild, moderate, or severe.

V.  The examiner should be asked to 
determine whether arthritis of the 
knee is present and, if so, a 
manifestation of the service-
connected disability and whether the 
left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

VI.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the left knee is 
used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

4.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on 


the issues of entitlement to service 
connection for headaches, chronic 
fatigue, and respiratory problems due to 
an undiagnosed illness.  The SOC should 
thoroughly discuss all evidence received 
since the December 1997 rating decision, 
including the findings of a February 1998 
VA Gulf War Registry examination.  The 
SOC should include citations to all 
pertinent regulations.  There should also 
be included with this document 
information concerning the need to file a 
substantive appeal to these issues if the 
Board is to address them.  A VA Form 9 
should be provided for the veteran's use.  
The veteran must be informed that he must 
file a substantive appeal to the SOC if 
he wishes the Board to consider the 
issues addressed therein.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the above referenced General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  The RO should also 
discuss 


the recent case of Fenderson v. West, 12 
Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.

If any issue on appeals remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions.  If 
appropriate, the SSOC should also include 
the provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



